Citation Nr: 18100247
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 13-34 263
DATE:	April 2, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The issue of entitlement to service connection for a right lower extremity disability, to include as secondary to a service-connected low back disability, is remanded for additional development.
This matter was previously before the Board in November 2017, at which time it was remanded for further development.  It is now again before the Board for appellate consideration.  
At the outset, the Board notes that in addition to the issue of service connection for a right lower extremity disability, the Veteran had also perfected an appeal of the issue of service connection for a left lower extremity disability.  Service connection for the left lower extremity was granted subsequent to the Boards remand, in a February 2018 rating decision.  As this represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not yet expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).
In accordance with the Boards November 2017 remand instructions, the Veteran was afforded a VA examination concerning her claimed lower extremity disabilities.  The Veteran was afforded the requisite VA examination in January 2018.  The examiner diagnosed the Veteran with bilateral lower extremity radiculopathy.  The examiner determined that the Veterans left lower extremity radiculopathy was at least as likely as not related to service on a direct basis, as service treatment records (STRs) show reports of left lower extremity symptoms consistent with radiculopathy following an August 1987 in-service motor vehicle accident.  However, the examiner determined that the Veterans right lower extremity radiculopathy was less likely than not related to service on a direct basis because there is no documentation of right lower extremity symptoms consistent with radiculopathy in the medical service records.  
Despite the VA examiners findings to the contrary, the Board notes that careful review of the Veterans claims file reveals complaints of and treatment for trauma to the lower extremities following the August 1987 in-service motor vehicle accident.  The record shows the Veteran was discharged early due to disability following medical board proceedings conducted in March 1988, the report of which includes a diagnosis of fibromyalgic syndrome affecting low back, trunk, and lower extremities.  Treatment records associated with the motor vehicle accident show limited range of motion of the extremities, as well as pain on palpation of the right hip and groin area.  Therefore, although the Board regrets the delay, remand is necessary to obtain an addendum opinion concerning whether or not the Veterans currently diagnosed right lower extremity disability is etiologically related to her in-service injuries. 
Accordingly, the matter is REMANDED for the following actions:
1. Return the claims file to the VA examiner who conducted the January 2018 VA examination (or a suitable substitute if this examiner is unavailable).  The examiner is asked to again review the Veterans claims file and answer the following question:
Is it at least as likely as not (50 percent probability or greater) that the Veterans right lower extremity disability is related to any aspect of active service?  Particular attention is called to the report of the Veterans March 1988 medical discharge board proceedings, as well as records related to her August 1987 in-service motor vehicle accident.
In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.
2.  Then, readjudicate the Veterans claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate time should be allowed for response.
 
 
LANA K. JENG
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	G. T. Raftery, Associate Counsel

